 BREMAN STEELCOMPANY247ing of Section 9 (b) of the Act.7However, we shall make no unitdetermination with respect to the toolroom employees but shall di-rect an election in the following voting group :All toolroom employees s (department 565) of the Employer at itsRichmond, Indiana, plant, excluding all other employees and super-visors as defined in the Act.If a majority vote for the Petitioner, they will be taken to haveindicated their desire to constitute a separate appropriate unit, andthe Regional Director conducting the election directed herein is in-structed to issue a certification of representatives to the Petitionerfor voting group described above, which the Board, under such cir-cumstances, finds to be appropriate for purposes of collective bargain-ing.In the event a majority vote for the Intervenor, the Board findsthe existing unit to be appropriate and the Regional Director will issuea certification of results of election to such effect.[Text of Direction of Election omitted from publication.]IInternational Harvester Company, Farmali Works,supra.aAlthough the Petitioner desires to exclude the laborer-sweeper and the cutoff operatorwho are assigned to the toolroom,we find that they may not appropriately be excludedfrom a departmental unit.Accordingly,they are included in the voting group.M. W. Breman,d/b/a Breman Steel Company and Breman Iron& Metal CompanyandShopmen's Local Union 616 of The Inter-national Association of Bridge,Structural and OrnamentalIron Workers,AFL-CIO,Petitioner.Case No. 10-RC-3184. Jan-uary 27,1956DECISION, ORDER, AND DIRECTION OF SECONDELECTIONOn August 19, 1955, pursuant to a stipulation for certification upona consentelection, an election by secret ballot was conducted under thedirection and supervision of the Regional Director for the TenthRegion among certain employees of the Employer.Upon the comple-tion of the election, the parties were furnished with a tally of ballotswhich shows that, of 63 votes cast, 31 were for the Petitioner, 31against,and 1 ballot was challenged.The challenged ballot is thussufficientto affect the results of the election.On August 25, 1955, the Employer filed timely objections to theelection.After investigation of the aforesaid objections, the RegionalDirector issued his report on objections on September 16,1955. In hisreport, the Regional Director found no merit in the Employer's ob-jectionsand recommended that they be overruled, that the challenged115 NLRB No. 38. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDballot be opened and counted, and a revised tally of ballots be issued.Thereafter, the Employer filed timely exceptions to the report.TheBoard has carefully considered the Regional Director's report andthe Employer's exceptions.Upon the entire record in this case, wemake the following findings of fact :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All production, maintenance, and warehouse employees at the Em-ployer's place of business located*at 329 Decatur Street, S. E., and allemployees at the Employer's place of business located at 1651 MariettaStreet, N.W., Atlanta, Georgia, including truckdrivers and helpers,but excluding all office and clerical employees, professional employees,salesmen, guards, and supervisors as defined in the Act.5.In its exceptions, the Employer contends that it was improperlydeprived by the Board agent conducting the election of the right tobe represented at the polls by an observer i and hence the electionshould be set aside.,We find merit in this contention. The pertinentfacts are as follows :The unit stipulated in the consent-election agreement consisted ofthe employees at the Employer's Marietta Street establishment anditsDecatur Street location, about 6 miles away, both in Atlanta,Georgia.The election was held on August 19, 1955.The election agreement provided that each party would be allowedto station at the election an equal number of authorized observers,selected from among the nonsupervisory employees of the Employer.In addition, a field examiner for the Board had notified the parties onAugust 9, 10 days before the election, that each would be permittedto have 1 observer, that the one representing the Employer had to benonsupervisory, and that the Petitioner's observer had to be an eligiblevoter.On August 15, the Regional Director notified the parties thattheir observers should be at the polls one-half hour before they opened.The polls at the Marietta Street establishment were scheduled to openat 12: 30 p. m. and close at 12: 40 p. m?I The Employer also contends that the challenged ballot should not be counted.in viewof our disposition of this case,we do not find it necessary to pass upon this contention.9 The polls at Decatur Street were scheduled to be open between 3 : 45 and 4: 30 p. m. BREMAN STEEL COMPANY249The Employer, Breman, and his foreman, Collins, arrived at Mari-:etta Street about 3 to 5 minutes before the scheduled opening time.Also present were the Board agent and several of the Petitioner'srepresentatives as well as its observer.A conversation then took placeregarding the selection of an observer for the Employer.The RegionalDirector's report recites conflicting versions of this conversation givenby the various witnesses.The Regional Director did not resolve thisconflict, however, as he did not deem it necessary to the disposition ofthe issue at hand.It is clear, however, from the witnesses' statements, as summarizedin the Regional Director's report, that the Board agent either (a) er-roneously told Breman that he could not use a member of the bargain-ing unit as an observer,' but would have to use some other nonsuper-visory employee, or (b) acquiesced in such a statement made to Bremanby one of the Petitioner's representatives.This was the first noticethe Employer had that he might not use a member of the bargainingunit as an observer.When Breman asked that the election be delayedso that he could bring over an office employee from Decatur Street 6miles away to act as an observer, the Board agent rejected this requestand proceeded with the election.4The Regional Director found that, even if the Board agent had mis-informed Breman that he could not use a member of the unit as anobserver, that fact did not warrant setting aside the election.Relyingon Board precedents,5 the Regional Director concluded that the useof observers is not a right but a privilege, and that the Employer hadfailed to use due diligence in getting the question of the selection ofan observer resolved before the polls opened. In its exceptions, theEmployer contends,inter alia,that the Board precedents cited bythe Regional Director involved Board-ordered elections and not, ashere, a consent election based on an agreement by the parties providingfor observers, and that in the instant case the use of an observerwas therefore a matter of right based on contract and not merely aprivilege.We find merit in this contention.The Board, with judicial ap-proval,6 has consistently treated a consent-election agreement as bind-ing upon the parties. The provision for the use of an observer by theEmployer served to assure him of the proper conduct of the electionand was therefore a material term of the consent-election agreement.On the record before us, we cannot say that the Employer waivedBoard rules permit a member of the bargaining unit to act as observer for an employer.s As the polls at Marietta Street were scheduled to be open for only 10 minutes, therewas not sufficient time to obtain an observer from Decatur Street before the scheduledclosing time.s E.g.,Simplot Fertilizer Co.,107 NLRB 1211.6E.g.,Semi-Steel Casting Co. v. N. L. R. B.,160 F. 2d 388(C.A. 8), cert. denied332 U. S. 758;Capitol Greyhound Lines,49 NLRB 156, 159, enfd.140 F. 2d 754, cert.denied 322 U. S. 763. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis right to an observer.Accordingly, we shall set the election asideand direct that a new election be held.'[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]MEMBER RODGERStook no part in the consideration of the aboveDecision, Order, and Direction of Second Election.7In joining to set the election aside, Member Bean also rests on the further ground thatdenial of the Employer's reasonable request for a momentary delay to obtain an observerfrom Decatur Street prejudiced that essential fairness which ought to prevail at allBoard-conducted elections.Melrose Hosiery Mills, Inc.andUnited Textile Workers of Amer-ica,AFL-CIO,Petitioner.Case No. 11-RC-783. January °27,1956SUPPLEMENTAL DECISION, ORDER, AND DIRECTION OFELECTIONOn November 17, 1955, the Board issued a Decision and Order inthis proceeding," finding inappropriate a unit limited to employeesof the English Street mill of the Employer. On November 25, 1955,the Petitioner filed a motion for reconsideration and, if necessary, areopening of the record to secure additional evidence.The Employerfiled no response to this motion.The Petitioner in its motion for reconsideration requested as analternative to its request for a single-plant unit, that the Board orderan election at all 3 plants of the Employer as 1 unit. Inasmuch as thePetitioner made an adequate showing of interest for such a unit atthe time the petition was filed, we grant the motion for reconsiderationin this respect and make the following supplemental findings :A question affecting commerce exists concerning the representationof certain employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Employer's operations are carried on at three separate millslocated at High Point, North Carolina.The Board found in the pre-vious Decision and Order that control over the general conditions ofemployment was centralized, that the operations of the three plant3were integrated, and that the employees exercised similar skills andfunctions.From these findings of fact, it is apparent that a three-plant unit as now requested by the Petitioner is appropriate.On the basis of undisputed testimony given at the hearing by theEmployer's vice presidents, we find that the following persons have1114 NLRB 1166.115 NLRB No. 25.